                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Alan Marcus Royall,
       Petitioner,

                                                                     I:19cv248(AJT/JFA)

Mark J. Bolster,
      Respondent.

                            MEMORANDUM OPINION & ORDER


       Alan Royall, a federal inmate proceeding pro se, filed a petition for a writ of habeas

corpus under 42 U.S.C. § 2241,challenging on due process grounds disciplinary proceedings he
faced at Federal Correctional Complex(FCC)Petersburg.[Dkt. No. 1]. He claims that his due

process rights were violated because the prison failed to fiirnish the written report explaining the
result of the proceedings within fifteen work days, which prevented him from appealing the
decision. [Id]. Respondent has moved to dismiss or, in the alternative, for summary judgment.

[Dkt. Nos. 8-9]. Royall received the notice required by Local Rule 7(K)and Roseboro v.
Garrison. 528 F.2d 309(4th Cir. 1975),[Dkt. Nos. 8-1, 9-1], and he opposes respondent's

motion,[Dkt. No. 11]. For the following reasons, respondent's motion will be granted.
                                          I. Background

       The following facts, with disputes noted, relate to Royall's disciplinary proceedings at

FCC Petersburg, and are viewed in the light most favorable to Royall as the nonmoving party.

See Iraq Middle Mkt. Dev. Found, v. Harmoosh.947 F.3d 234,237(4th Cir. 2020).

        Royall received an incident report on December 14, 2018, charging him with violating
Bureau of Prisons(BOP)disciplinary code 108 for possessing a hazardous tool—a cell phone.

[Callis Aff.^ 6 & Attach. 1]. The charge was referred for a hearing before a disciplinary hearing
